Exhibit 10.2

FOURTH AMENDMENT TO THE

RECEIVABLES PURCHASE AGREEMENT

This FOURTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of September 24, 2018, is entered into by and among the following
parties:

 

  (i)

DXC RECEIVABLES LLC (F/K/A CSC RECEIVABLES LLC), a Delaware limited liability
company, as Seller (the “Seller”);

 

  (ii)

DXC TECHNOLOGY COMPANY, a Nevada corporation, as Servicer (the “Servicer”);

 

  (iii)

COMPUTER SCIENCES CORPORATION, a Nevada corporation, as Exiting Servicer (the
“Exiting Servicer”);

 

  (iv)

PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as Group Agent for its
Purchaser Group and as Administrative Agent (in such capacity, the
“Administrative Agent”);

 

  (v)

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Committed Purchaser and as Group
Agent for its Purchaser Group;

 

  (vi)

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a Committed
Purchaser and as Group Agent for its Purchaser Group;

 

  (vii)

FIFTH THIRD BANK, as a Committed Purchaser and as Group Agent for its Purchaser
Group;

 

  (viii)

MIZUHO BANK, LTD., as a Committed Purchaser and as Group Agent for its Purchaser
Group; and

 

  (ix)

THE TORONTO DOMINION BANK, as a Committed Purchaser and as Group Agent for its
Purchaser Group.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.

BACKGROUND

A.    The parties hereto (other than the Servicer) have entered into a
Receivables Purchase Agreement, dated as of December 21, 2016 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”).

B.    Concurrently herewith, the Seller, as buyer, the Servicer, the originators
that are party thereto, the Exiting Servicer and Alliance-One Services, Inc.,
CSC Agility Platform, Inc., CSC Consulting, Inc., CSC Cybertek Corporation, Mynd
Corporation and PDA Software



--------------------------------------------------------------------------------

Services LLC (collectively, the “Exiting Originators”), are entering into that
certain Second Amendment to the Purchase and Sale Agreement, dated as of the
date hereof (the “Purchase and Sale Agreement Amendment”).

C.      Concurrently herewith, DXC Technology Company, a Nevada corporation, as
Performance Guarantor, is entering into that certain Amended and Restated
Performance Guaranty, dated as of the date hereof (the “Amended Performance
Guaranty”).

D.      Concurrently herewith, the parties hereto (other than the Exiting
Servicer) and PNC Capital Markets LLC, as Structuring Agent, are entering into
that certain Fourth Amended and Restated Fee Letter, dated as of the date hereof
(the “Amended Fee Letter”).

E.      Concurrently herewith, the Seller, the Servicer, the Administrative
Agent and PNC Bank, National Association, as blocked account bank, are entering
into that certain Amended and Restated Deposit Account Control Agreement, dated
as of the date hereof (the “Amended Deposit Account Control Agreement”).

F.      Concurrently herewith, the Exiting Originators and the Seller, are
entering into that certain Assignment Agreement, dated as of the date hereof
(the “Assignment Agreement”), whereby the Seller agrees to sell outstanding
Receivables originated by the Exiting Originators to the Exiting Originators.

G.      Concurrently herewith, DXC Technology Services LLC, a Delaware limited
liability company (“DXC Technology Services”), as purchaser, and the Exiting
Servicer, as seller, are entering into that certain Membership Interest Purchase
Agreement, dated as of the date hereof (the “Membership Interest Purchase
Agreement”) whereby the Exiting Servicer agrees to sell to DXC Technology
Services, and DXC Technology Services has agreed to purchase from the Exiting
Servicer all of the issued and outstanding membership interest of the Seller.

H.      Concurrently herewith, DXC Technology Services, as member, and the board
of directors of the Seller are entering into that certain Amended and Restated
Limited Liability Company Agreement, dated as of the date hereof (the “Amended
LLC Agreement”, together with the Member Interest Purchase Agreement, Purchase
and Sale Agreement Amendment, Amended Performance Guaranty, Amended Fee Letter,
Amended Deposit Account Control Agreement and Assignment Agreement, the “Amended
Documents”).

I.       Effective as of the date hereof (such date, the “Subject Name Change
Date”), the Seller amended its name from “CSC Receivables LLC” to “DXC
Receivables LLC” (such name change, the “Subject Name Change”).

J.       The parties hereto desire to amend the Receivables Purchase Agreement
as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

2



--------------------------------------------------------------------------------

SECTION 1.    Release of Exiting Servicer; Joinder of Servicer.

(a)      Release of Exiting Servicer. The parties hereto hereby agree that upon
the effectiveness of this Amendment, the Exiting Servicer shall no longer be a
party to the Receivables Purchase Agreement or any other Transaction Document
and shall no longer have any obligations or rights thereunder (other than such
obligations which by their express terms survive termination of the Receivables
Purchase Agreement or such other Transaction Document).

(b)      Delegation and Assumption of Exiting Servicer’s Obligations. Effective
immediately prior to the removal of the Exiting Servicer as a party to the
Receivables Purchase Agreement pursuant to clause (a) above, the Exiting
Servicer hereby delegates to the Servicer, and the Servicer hereby assumes, all
of the Exiting Servicer’s duties, obligations and liabilities under the
Receivables Purchase Agreement and each of the other Transaction Documents.

(c)      Joinder of Servicer. Effective as of the date hereof, the Servicer
hereby becomes a party to the Receivables Purchase Agreement as the Servicer
thereunder with all the rights, interests, duties and obligations of the
Servicer set forth therein.

(d)      Consent. Each of the parties hereto acknowledges, consents and agrees
to the joinder of the Servicer as a party to the Receivables Purchase Agreement
pursuant to clause (c) and waives any otherwise applicable conditions precedent
thereto under the Receivables Purchase Agreement and the other Transactions
Documents (other than as set forth herein).

SECTION 2.    Notices and Consents.

(a)      Notice of Name Change. The Seller hereby provides notice of the Subject
Name Change on the Subject Name Change Date and requests that each of the
parties hereto acknowledge and consent to the Subject Name Change effective as
of the Subject Name Change Date.

(b)      Consent to Subject Name Change. Each of the parties hereto
acknowledges, consents and agrees to the Subject Name Change as of the Subject
Name Change Date and waives any otherwise applicable conditions precedent
thereto under the Receivables Purchase Agreement and the other Transactions
Documents (other than as set forth herein).

(c)      Notice of Amendments to Transaction Documents. The Seller hereby
provides notice of its entry into the Amended Documents along with duly executed
copies of each Amended Document and requests that each of the parties hereto
acknowledge and consent to the execution of the Amended Documents.

(d)      Consent to Amended Documents. Each of the parties hereto acknowledges,
consents and agrees to the terms of each of the Amended Documents and waives any
otherwise applicable conditions precedent thereto under the Receivables Purchase
Agreement and the other Transactions Documents (other than as set forth herein).

 

3



--------------------------------------------------------------------------------

SECTION 3.    Amendments to the Receivables Purchase Agreement.

(a)      The Receivables Purchase Agreement is hereby amended to incorporate the
changes shown on the marked pages of the Receivables Purchase Agreement attached
hereto as Exhibit A.

(b)      Exhibit F of the Receivables Purchase Agreement is hereby replaced in
its entirety with the exhibit attached hereto as Exhibit F.

SECTION 3.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrative Agent, each Purchaser and each Group Agent, as follows:

(a)      Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

(b)      Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.

(c)      No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes an Event of
Termination, Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event.

SECTION 4.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.

SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date hereof upon the satisfaction of the following conditions precedent:

(a)      Execution of Amendment. The Administrative Agent shall have received
counterparts duly executed by each of the parties hereto.

(b)      Execution of Amended Documents. The Administrative Agent shall have
received counterparts of each Amended Document duly executed by each of the
parties thereto.

 

4



--------------------------------------------------------------------------------

(c)      Opinions of Counsel; Officer’s Certificates, Etc. The Administrative
Agent shall have received such opinions of counsel, documents, officer’s
certificates, certificates of good standing, financing statement amendments and
lien search results as it may reasonably request.

SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 7.    GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).

SECTION 8.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.

[Signature Pages Follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

DXC RECEIVABLES LLC,

as Seller

By: /s/ H.C. Charles Diao Name: H.C. Charles Diao Title:   President and
Treasurer

 

DXC TECHNOLOGY COMPANY,

as Servicer

By: /s/ H.C. Charles Diao Name: H.C. Charles Diao
Title:   Vice President, Finance and Corporate Treasurer

 

6



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By: /s/ Christopher Blaney Name: Christopher Blaney Title: Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Committed Purchaser

By: /s/ Christopher Blaney Name: Christopher Blaney Title: Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as Group Agent for its Purchaser Group

By: /s/ Christopher Blaney Name: Christopher Blaney Title: Senior Vice President

 

7



--------------------------------------------------------------------------------

WELLS FARGO, NATIONAL

ASSOCIATION, as a Committed Purchaser

By: /s/ Eero Maki Name: Eero Maki Title: Managing Director

 

WELLS FARGO, NATIONAL

ASSOCIATION,

as Group Agent for its Purchaser Group

By: /s/ Eero Maki Name: Eero Maki Title: Managing Director

 

8



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as a Committed Purchaser

By: /s/ Eric Williams Name: Eric Williams Title: Managing Director

 

MUFG BANK, LTD., as Group Agent for its Purchaser Group By: /s/ Eric Williams
Name: Eric Williams Title: Managing Director

 

9



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Committed Purchaser

By: /s/ Patrick Berning Name: Patrick Berning Title: Principal

 

FIFTH THIRD BANK,

as Group Agent for its Purchaser Group

By: /s/ Patrick Berning Name: Patrick Berning Title: Principal

 

10



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Committed Purchaser

By: /s/ Richard A. Burke Name: Richard A. Burke Title: Managing Director

 

MIZUHO BANK, LTD.,

as Group Agent for its Purchaser Group

By: /s/ Richard A. Burke Name: Richard A. Burke Title: Managing Director

 

11



--------------------------------------------------------------------------------

THE TORONTO DOMINION BANK,

as a Committed Purchaser

By: /s/ Bradley Purkis Name: Bradley Purkis Title: Managing Director

 

THE TORONTO DOMINION BANK,

as Group Agent for its Purchaser Group

By: /s/ Bradley Purkis Name: Bradley Purkis Title: Managing Director

 

12



--------------------------------------------------------------------------------

COMPUTER SCIENCES CORPORATION,

as Exiting Servicer

By: /s/ H.C. Charles Diao Name: H.C. Charles Diao Title:   President and
Treasurer

 

13



--------------------------------------------------------------------------------

Exhibit A

AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

 

 

14



--------------------------------------------------------------------------------

Exhibit A to the ThirdFourth Amendment, dated as of August  22,September 24,
2018

Conformed through the Fourth Amendment, dated as of September 24, 2018

Conformed through the Third Amendment, dated as of August 22, 2018

Conformed through Second Amendment, dated as of September 15, 2017

Conformed through First Amendment, dated as of January 24, 2017

EXECUTION VERSION

RECEIVABLES PURCHASE AGREEMENT

Dated as of December 21, 2016

by and among

CSCDXC RECEIVABLES LLC,

as Seller,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Purchasers and as Group Agents,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

COMPUTER SCIENCES CORPORATION,DXC TECHNOLOGY COMPANY,

as initial Servicer,

and

PNC CAPITAL MARKETS LLC,

as Structuring Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page ARTICLE I    DEFINITIONS    1

SECTION

   1.01.      Certain Defined Terms    1

SECTION

   1.02.      Other Interpretative Matters    32 ARTICLE II    TERMS OF THE
PURCHASES AND INVESTMENTS    33

SECTION

   2.01.      Purchase Facility    33

SECTION

   2.02.      Making Investments; Return of Capital    35

SECTION

   2.03.      Yield and Fees    37

SECTION

   2.04.      Records of Investments and Capital    37

SECTION

   2.05.      Selection of Yield Rates    37

SECTION

   2.06.      Defaulting Purchasers and Exiting Purchasers    38

SECTION

   2.07.      Increase in Facility Limit    39 ARTICLE III    NON-REINVESTMENT
EVENTS    39

SECTION

   3.01.      Non-Reinvestment Events    39 ARTICLE IV    SETTLEMENT PROCEDURES
AND PAYMENT PROVISIONS    40

SECTION

   4.01.      Settlement Procedures    40

SECTION

   4.02.      Payments and Computations, Etc    43 ARTICLE V    INCREASED COSTS;
FUNDING LOSSES; TAXES; ILLEGALITY         AND BACK-UP SECURITY INTEREST    44

SECTION

   5.01.      Increased Costs    44

SECTION

   5.02.      Funding Losses    4645

SECTION

   5.03.      Taxes    46

SECTION

   5.04.      Inability to Determine Adjusted LIBOR or LMIR; Change in Legality
   50

SECTION

   5.05.      Back-Up Security Interest    51

SECTION

   5.06.      Successor Adjusted LIBOR or LMIR Index    52 ARTICLE VI   
CONDITIONS TO EFFECTIVENESS AND INVESTMENTS    53

SECTION

   6.01.      Conditions Precedent to Effectiveness and the Initial Investment
   53

SECTION

   6.02.      Conditions Precedent to All Investments    53

SECTION

   6.03.      Conditions Precedent to All Releases    54 ARTICLE VII   
REPRESENTATIONS AND WARRANTIES    55

 

- i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

SECTION

   7.01.      Representations and Warranties of the Seller      55  

SECTION

   7.02.      Representations and Warranties of the Servicer      60   ARTICLE
VIII    COVENANTS      65  

SECTION

   8.01.      Covenants of the Seller      65  

SECTION

   8.02.      Covenants of the Servicer      7372  

SECTION

   8.03.      Separate Existence of the Seller      79   ARTICLE IX   
ADMINISTRATION AND COLLECTION OF RECEIVABLES      8382  

SECTION

   9.01.      Appointment of the Servicer      8382  

SECTION

   9.02.      Duties of the Servicer      84  

SECTION

   9.03.      Blocked Account Arrangements      8584  

SECTION

   9.04.      Enforcement Rights      85  

SECTION

   9.05.      Responsibilities of the Seller      86  

SECTION

   9.06.      Servicing Fee      87   ARTICLE X    EVENTS OF TERMINATION      87
 

SECTION

   10.01.      Events of Termination      87   ARTICLE XI    THE ADMINISTRATIVE
AGENT      9190  

SECTION

   11.01.      Authorization and Action      9190  

SECTION

   11.02.      Administrative Agent’s Reliance, Etc      91  

SECTION

   11.03.      Administrative Agent and Affiliates      91  

SECTION

   11.04.      Indemnification of Administrative Agent      9291  

SECTION

   11.05.      Delegation of Duties      92  

SECTION

   11.06.      Action or Inaction by Administrative Agent      92  

SECTION

   11.07.      Notice of Events of Termination or Non-Reinvestment           
Events; Action by Administrative Agent      92  

SECTION

   11.08.      Non-Reliance on Administrative Agent and Other Parties      9392
 

SECTION

   11.09.      Successor Administrative Agent      93  

SECTION

   11.10.      Structuring Agent      9493   ARTICLE XII    THE GROUP AGENTS   
  94  

SECTION

   12.01.      Authorization and Action      94  

SECTION

   12.02.      Group Agent’s Reliance, Etc      94  

 

- ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

SECTION

   12.03.      Group Agent and Affiliates      9594  

SECTION

   12.04.      Indemnification of Group Agents      95  

SECTION

   12.05.      Delegation of Duties      95  

SECTION

   12.06.      Notice of Events of Termination and Non-Reinvestment           
Events      95  

SECTION

   12.07.      Non-Reliance on Group Agent and Other Parties      9695  

SECTION

   12.08.      Successor Group Agent      96  

SECTION

   12.09.      Reliance on Group Agent      96   ARTICLE XIII    INDEMNIFICATION
     96  

SECTION

   13.01.      Indemnities by the Seller      96  

SECTION

   13.02.      Indemnification by the Servicer      99   ARTICLE XIV   
MISCELLANEOUS      101100  

SECTION

   14.01.      Amendments, Etc      101100  

SECTION

   14.02.      Notices, Etc      102101  

SECTION

   14.03.      Assignability; Addition of Purchasers      102  

SECTION

   14.04.      Costs and Expenses      105  

SECTION

   14.05.      No Proceedings; Limitation on Payments      106105  

SECTION

   14.06.      Confidentiality      106  

SECTION

   14.07.      GOVERNING LAW      108  

SECTION

   14.08.      Execution in Counterparts      108  

SECTION

   14.09.      Integration; Binding Effect; Survival of Termination      108  

SECTION

   14.10.      CONSENT TO JURISDICTION      109108  

SECTION

   14.11.      WAIVER OF JURY TRIAL      109  

SECTION

   14.12.      Ratable Payments      109  

SECTION

   14.13.      Limitation of Liability      110109  

SECTION

   14.14.      Intent of the Parties      110  

SECTION

   14.15.      USA Patriot Act      110  

SECTION

   14.16.      Right of Setoff      111110  

SECTION

   14.17.      Severability      111  

SECTION

   14.18.      Mutual Negotiations      111  

 

-iii-



--------------------------------------------------------------------------------

This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
December 21, 2016 by and among the following parties:

(i)     CSCDXC RECEIVABLES LLC, a Delaware limited liability company, as Seller
(together with its successors and assigns, the “Seller”);

(ii)    the Persons from time to time party hereto as Purchasers and as Group
Agents;

(iii)     PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;

(iv)     COMPUTER SCIENCES CORPORATIONDXC TECHNOLOGY COMPANY, a Nevada
corporation, in its individual capacity (“CSCDXC”) and as initial Servicer (in
such capacity, together with its successors and assigns in such capacity, the
“Servicer”); and

(v)    PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.

PRELIMINARY STATEMENTS

The Seller has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Purchase and Sale Agreement. The Seller
desires to sell the Receivables to the Purchasers and, in connection therewith,
has requested that the Purchasers make Investments from time to time, on the
terms, and subject to the conditions, set forth herein.

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Control Agreement” means each agreement, in form and substance
satisfactory to the Administrative Agent, among the Seller, the Servicer (if
applicable), the Administrative Agent and a Blocked Account Bank, governing the
terms of the related Blocked Accounts, that (i) provides the Administrative
Agent with control within the meaning of the UCC over the deposit accounts
subject to such agreement and (ii) by its terms, may not be terminated or
canceled by the related Blocked Account Bank without the written consent of the
Administrative Agent or upon no less than thirty (30) days prior written notice
to the Administrative Agent.



--------------------------------------------------------------------------------

“Capital” means, with respect to any Purchaser, the aggregate amounts paid to,
or on behalf of, the Seller in connection with all Investments made by such
Purchaser pursuant to Article II, as reduced from time to time by Collections
distributed and applied on account of reducing, returning or repaying such
Capital pursuant to Section 2.02(d) or Section 4.01; provided, that if such
Capital shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.

“Capital Coverage Amount” means, at any time of determination, the amount equal
to (a) the Net Receivables Pool Balance at such time minus (b) the Total
Reserves at such time.

“Capital Coverage Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time exceeds (b) the Capital
Coverage Amount at such time.

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

“Change in Control” means the occurrence of any of the following:

(a)     CSCDXC Technology Services LLC ceases to own, directly, 100% of the
issued and outstanding Capital Stock of the Seller free and clear of all Adverse
Claims;

(b)    Parent ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock of any Originator (except with respect to any senior
participating preferred shares issued by CSC Consulting, Inc.) free and clear of
all Adverse Claims;

(c)    any Subordinated Note shall at any time cease to be owned by an
Originator, free and clear of all Adverse Claims; or

(d)    with respect to Parent, the acquisition by any Person or two or more
Persons acting in concert of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of Parent (or other securities convertible
into such securities) representing 35% or more of the combined voting power of
all securities of Parent entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; provided that if Parent shall become a wholly owned Subsidiary of a
publicly owned Person whose beneficial ownership is, immediately after Parent
shall become such a wholly owned subsidiary of such Person, substantially
identical to that of Parent immediately prior to such circumstance (a “Holding
Company”), such circumstance shall not be a Change in Control as defined herein
unless

 

5



--------------------------------------------------------------------------------

the beneficial ownership of such Holding Company shall be acquired as set forth
in this clause (d).

provided, that the Subject HP Merger shall not constitute a “Change in Control”
pursuant to this clause (d).

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a)    the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means December 21, 2016.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collection Account” means each account listed on Schedule II-A to this
Agreement (as such schedule may be modified from time to time in connection with
the closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the applicable Originator identified on
Schedule II-A) and maintained at a bank or other financial institution acting as
a Collection Account Bank for the purpose of receiving Collections.

“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Seller, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price for goods or services under the related Contract,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Pool Receivable (including insurance payments and net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other Person directly or indirectly
liable for the payment of such Pool Receivable

 

6



--------------------------------------------------------------------------------

and available to be applied thereon), (b) all Deemed Collections, (c) all
proceeds of all Related Security with respect to such Pool Receivable and
(d) all other proceeds of such Pool Receivable.

“Commitment” means, with respect to any Committed Purchaser (including a Related
Committed Purchaser), the maximum aggregate amount of Capital which such Person
is obligated to pay hereunder on account of all Investments, on a combined
basis, as set forth on Schedule I or in the Assumption Agreement or other
agreement pursuant to which it became a Purchaser, as such amount may be
modified in connection with any subsequent assignment pursuant to Section 14.03
or in connection with a reduction in the Facility Limit pursuant to
Section 2.02(e). If the context so requires, “Commitment” also refers to a
Committed Purchaser’s obligation to fund Investments hereunder in accordance
with this Agreement.

“Committed Purchasers” means PNC and each other Person that is or becomes a
party to this Agreement in the capacity of a “Committed Purchaser”.

“Concentration Percentage” means (i) for any Group A Obligor, 15.00%, (ii) for
any Group B Obligor, 12.50%, (iii) for any Group C Obligor, 7.50%, (iv) for the
Group D Obligor (together with its Affiliates) with the largest Obligor
Percentage of all Group D Obligors, 7.00% and (v) for any other Group D Obligor,
4.00%.

“Concentration Reserve Percentage” means the largest of: (a) the sum of the four
(4) largest Obligor Percentages of the Group D Obligors, (b) the sum of the two
(2) largest Obligor Percentages of the Group C Obligors and (c) the largest
Obligor Percentage of the Group B Obligors.

“Conduit Purchaser” means each commercial paper conduit that is or becomes a
party to this Agreement in the capacity of a “Conduit Purchaser”.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings (including an
agreement evidenced by a purchase order or similar document) pursuant to which
such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of October 11, 2013, by and among CSCComputer Sciences Corporation, as
borrower, the financial institutions listed therein as lenders and Citibank,
N.A., as administrative agent for the lenders thereunder, as amended by
Amendment No. 1 to the Credit Agreement, dated as of April 21, 2016 and
Amendment No. 2 to the Credit Agreement, dated as of June 21, 2016, as
supplemented by Incremental Assumption Agreement, dated as of June 15, 2016,
Second Incremental Assumption Agreement, dated as of July 25, 2016 and Third
Incremental Assumption Agreement, dated as of December 30, 2016, as further
amended and assigned by

 

7



--------------------------------------------------------------------------------

CSCComputer Sciences Corporation to DXC by Waiver and Amendment No. 3 to the
Credit Agreement, dated as of February 17, 2017, and as further amended,
restated, supplemented or otherwise modified prior to the date hereof, as
further supplemented by that certain Fourth Incremental Assumption Agreement,
dated as of April 3, 2017, and as further supplemented by that certain Fifth
Incremental Assumption Agreement, dated as of September 27, 2017 (and as further
amended, restated, supplemented or otherwise modified from time to time).

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.

“Credit Risk Retention Rules” means (i) Section 15G of the Securities Exchange
Act of 1934, as amended, and (ii) Articles 404-410 of the EU Capital
Requirements Regulation (including Article 122a of the Banking Consolidation
Directive), in each case, together with the rules and regulations thereunder.

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables (other than Unbilled Receivables) as of the last
day of each of the three most recent Fiscal Months ended on the last day of such
Fiscal Month, divided by (b) (i) the aggregate initial Outstanding Balance of
all Pool Receivables (other than Unbilled Receivables) generated by the
Originators during the three most recent Fiscal Months ended on the last day of
such Fiscal Month, divided by (ii) 90.

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any bonds, debentures,
notes, note purchase, acceptance or credit facility, or other similar
instruments or facilities, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (v) all net obligations of such Person
in respect of interest rate or currency hedges or (vi) any Guaranty of any such
Debt; provided, that “Debt” shall not include borrowings against the cash
surrender value of life insurance policies covering employees of any Person so
long as (A) recourse of such borrowings is limited to such policies and the
proceeds thereof and (B) any value assigned to such policies on the consolidated
financial statements of such Person is net of the amount of such borrowings.

“Deemed Collections” has the meaning set forth in Section 4.01(d).

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing:            (a) the aggregate Outstanding
Balance of all Pool Receivables that first

 

8



--------------------------------------------------------------------------------

“Event of Termination” has the meaning specified in Section 10.01. For the
avoidance of doubt, any Event of Termination that occurs shall be deemed to be
continuing at all times thereafter unless and until waived in accordance with
Section 14.01.

“Everett” means Everett Spinco, Inc., a Delaware corporation with Federal
Employer Identification Number 61-1800317.

“Excess Concentration” means the sum of the following amounts, without
duplication:

(a)     the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) aggregate Outstanding Balance of the Eligible Receivables
of such Obligor, over (ii) the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(b)     the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that are Unbilled Receivables, over (ii) the product of (x)
50.00%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(c)     the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that have a due date which is more than 60 days but not
more than 90 days after the original invoice date of such Receivable, over
(ii) the product of (x) 7.50%, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables; plus

(d)     the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables that have a due date which is more than 90 days after the
original invoice date of such Receivable, over (ii) the product of (x) 7.50%,
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables;
plus

(e)     the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables due from a state or local governmental entity, over
(ii) the product of (x) 7.50%, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables; plus

(f)     the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables owing from the four (4) Group D Obligors (each, together
with its respective Affiliates) with the four (4) largest Obligor Percentages of
all Group D Obligors, over (ii) the product of (x) 16.00%, multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables; plus

(g)     the excess (if any) of (i) the aggregate Outstanding Balance of all
Eligible Receivables, the Obligors of which are Eligible Foreign Obligors, over
(ii) the product of (x) 5.00%, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

 

15



--------------------------------------------------------------------------------

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor and its
Affiliates less the amount (if any) then included in the calculation of the
Excess Concentration with respect to such Obligor and its Affiliates and (b) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

“Offset Reserve Amount” means, at any time during any Fiscal Month, an amount
equal to (a) if Performance Guarantor then has both a long-term issuer credit
rating of BBB- or better by S&P and a senior unsecured long-term rating of Baa3
or better by Moody’s, the sum of (i) the product of (x) 50.00%, times (y) the
Deferred Revenue Amount with respect to DXC Technology Services LLC for the
immediately preceding Fiscal Month, plus (ii) the product of (x) 20.00%, times
(y) the Deferred Revenue Amount with respect to each Originator other than DXC
Technology Services LLC for the immediately preceding Fiscal Month or (b) if
Performance Guarantor lacks either such debt rating, the Deferred Revenue Amount
for the immediately preceding Fiscal Month; provided, however, that clause
(b) shall exclude any such liability or portion thereof that is not owed to or
related to Obligors on Eligible Receivables and (ii) the amount (if any) by
which (x) any such liability or portion thereof owed to or related to an Obligor
on Eligible Receivables, exceeds (y) the aggregate Outstanding Balance of the
Eligible Receivables owing by such Obligor. The Administrative Agent with the
written consent of the Majority Group Agents may, from time-to-time and in their
discretion by written notice to the Seller, increase or decrease the percentages
specified in clause (a) above to any percentage not exceeding 100%, which
increase or decrease shall be effective on and after the Monthly Settlement Date
occurring in the Fiscal Month immediately following the Fiscal Month in which
such notice is delivered to the Seller, and such increased or decreased
percentages shall be used in calculating the Offset Reserve Amount (and the
resulting Net Receivables Pool Balance) for the Fiscal Month immediately
preceding such Monthly Settlement Date (including in the Information Package
related to such Monthly Settlement Date); provided, however, that any decrease
in such percentages shall not be effective without the prior written consent of
all Group Agents.

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case in accordance with the terms
and conditions of the Purchase and Sale Agreement.

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having    executed,

 

23



--------------------------------------------------------------------------------

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Seller, as amended
by the First Amendment to the Purchase and Sale Agreement, dated as of
August 22, 2018, as further amended by the Second Amendment to the Purchase and
Sale Agreement, dated as of September 24, 2018.

“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.

“Purchaser Designated Reference Rate” is defined in Section 2.05.

“Purchaser Party” means each Purchaser, the Administration Agent and each Group
Agent.

“Purchasers” means the Conduit Purchasers and the Committed Purchasers.

“Rating Agency” mean each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Purchaser).

“Rating Agency Condition” means, when applicable, with respect to any Conduit
Purchaser and any event or occurrence, receipt by the Administrative Agent (or
the applicable Group Agent) of written confirmation from each Rating Agency then
rating the Notes of such Conduit Purchaser that such event or occurrence shall
not cause the rating on the then outstanding Notes of such Conduit Purchaser to
be downgraded or withdrawn.

“Ratings Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) Performance Guarantor’s
long-term issuer credit rating by S&P is below BB+; (ii) Performance Guarantor’s
senior unsecured long-term rating by Moody’s is below Ba1 or (iii) Performance
Guarantor does not have a senior unsecured long-term rating by Moody’s or a
long-term issuer credit rating by S&P.

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Seller (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto; provided, however,
that “Receivable” shall not include any such right to payment of a monetary
obligation that is an Excluded Receivable. Any such right to payment arising
from any one transaction, including, without limitation, any such right to
payment represented by an individual invoice or agreement, shall constitute a
Receivable separate from a Receivable consisting of any such right to payment
arising from any other transaction.

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Seller pursuant to the Purchase and Sale Agreement prior to the Termination Date
(other than a Receivable that has been repurchased or retransferred to an
Originator pursuant to, and in accordance with, the Transaction Documents).

 

26



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

“Subject HP Merger” means the implementation by CSC of a merger transaction in
accordance with the Form S-4 filed by Everett with the SEC on November 2, 2016,
which results in CSC being a wholly-owned subsidiary of Everett.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Support Assets” has the meaning set forth in Section 5.05(a). For the avoidance
of doubt, the Support Assets include all Sold Assets.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 3.01 or Section 10.01, (c) the occurrence of a Purchase
and Sale Termination Event

 

30



--------------------------------------------------------------------------------

Seller not later than 11:00 a.m. (New York City time), one (1) Business Day
prior to the beginning of any Yield Period. As of August  22,September 24, 2018:
(a) Adjusted LIBOR is the Purchaser Designated Reference Rate for each Purchaser
in the Group for which MUFG Bank, Ltd. is the Group Agent and (b) LMIR is the
Purchaser Designated Reference Rate for each Purchaser in the Group for which
PNC Bank, National Association is the Group Agent, for each Purchaser in the
Group for which Wells Fargo Bank, National Association is the Group Agent, for
each Purchaser in the Group for which Fifth Third Bank is the Group Agent, for
each Purchaser in the Group for which Mizuho Bank, Ltd. is the Group Agent and
for each Purchaser in the Group for which The Toronto Dominion Bank is the Group
Agent.

SECTION 2.06.    Defaulting Purchasers and Exiting Purchasers. Notwithstanding
any provision of this Agreement to the contrary, if any Purchaser becomes a
Defaulting Purchaser or an Exiting Purchaser, then the following provisions
shall apply for so long as such Purchaser is a Defaulting Purchaser or an
Exiting Purchaser; provided, however, that only clause (d) below shall apply to
an Exiting Purchaser that is not also a Defaulting Purchaser:

(a)     Commitment Fees (as defined in the Fee Letter) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Purchaser.

(b)     The Commitment and Capital of such Defaulting Purchaser shall not be
included in determining whether the Majority Group Agents have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 14.01); provided, that, except as otherwise
provided in Section 14.01, this clause (b) shall not apply to the vote of a
Defaulting Purchaser in the case of an amendment, waiver or other modification
requiring the consent of such Purchaser or each Purchaser directly affected
thereby (if such Purchaser is directly affected thereby).

(c)     In the event that the Administrative Agent, the Seller and the Servicer
each agrees in writing that a Defaulting Purchaser has adequately remedied all
matters that caused such Purchaser to be a Defaulting Purchaser, then on such
date such Purchaser shall purchase at par such of the Investments of the other
Purchaser as the Administrative Agent shall determine may be necessary in order
for such Purchaser to hold such Investments in accordance with its ratable
share; provided, that no adjustments shall be made retroactively with respect to
fees accrued or payments made by or on behalf of the Seller while such Purchaser
was a Defaulting Purchaser, and provided, further, that except to the extent
otherwise agreed by the affected parties, no change hereunder from Defaulting
Purchaser to Purchaser that is not a Defaulting Purchaser will constitute a
waiver or release of any claim of any party hereunder arising from that
Purchaser having been a Defaulting Purchaser.

(d)     At any time there is more than one Purchaser, the Seller shall be
permitted to replace any Purchaser that becomes a Defaulting Purchaser or an
Exiting Purchaser; provided, however, that the Seller shall be permitted to
replace any Purchaser which is the Administrative Agent or an Affiliate thereof
only if, in either case, the Administrative Agent is also replaced
contemporaneously, pursuant to documents reasonably satisfactory to the
Administrative Agent and the Administrative Agent has received payment of an
amount equal to all amounts payable to the Administrative Agent hereunder and
under each of the other Transaction Document; provided further that (i) such
replaced Purchaser shall have received payment of an amount equal to the

 

38



--------------------------------------------------------------------------------

ARTICLE III

NON-REINVESTMENT EVENTS

SECTION 3.01.     Non-Reinvestment Events. If any of the following events (each
a “Non-Reinvestment Event”) shall occur:

(a)    as of the end of any Fiscal Month, the average for three consecutive
Fiscal Months of: (A) the Default Ratio shall exceed 4.00%, (B) the Delinquency
Ratio shall exceed 16.0012.00% or (C) the Dilution Ratio shall exceed 12.00%;

(b)    as of the end of any Fiscal Month, the Days’ Sales Outstanding shall
exceed 65 days; or

(c)    the occurrence of a Ratings Event;

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Seller declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred).

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

SECTION 4.01. Settlement Procedures.

(a)    The Servicer shall hold in trust for the benefit of the Secured Parties
(or, if so requested by the Administrative Agent during the continuance of an
Event of Termination or a Non-Reinvestment Event, segregate in a separate
account designated by the Administrative Agent, which shall be an account
maintained and controlled by the Administrative Agent unless the Administrative
Agent otherwise instructs in its sole discretion), for application in accordance
with the priority of payments set forth below, all Collections on Pool
Receivables that are received by the Servicer or the Seller or received in any
Blocked Account, Lock-Box or Collection Account; provided, however, that so long
as each of the conditions precedent set forth in Section 6.03 are satisfied on
such date, the Servicer may release to the Seller from such Collections the
amount (if any) necessary to pay (i) the purchase price for Receivables
purchased by the Seller on such date in accordance with the terms of the
Purchase and Sale Agreement or (ii) amounts owing by the Seller to the
Originators under the Subordinated Notes (each such release, a “Release”), which
Release constitutes payment of the Deferred Purchase Price with respect to such
Receivables. On each Settlement Date, the Servicer (or, following its assumption
of control of the Blocked Account, the Administrative Agent) shall, distribute
such Collections in the following order of priority:

(i)    first, prior to the occurrence of the Termination Date, to the Servicer
for the payment of the accrued Servicing Fees payable for the immediately
preceding Yield Period (plus, if applicable, the amount of Servicing Fees
payable for any prior Yield Period to the extent such amount has not been
distributed to the Servicer);

 

40



--------------------------------------------------------------------------------

documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust, or other material agreement or
instrument to which the Seller is a party, (ii) result in the creation or
imposition of any Adverse Claim (other than Permitted Adverse Claims) upon any
of the Support Assets pursuant to the terms of any such indenture, credit
agreement, loan agreement, security agreement, mortgage, deed of trust, or other
material agreement or instrument other than this Agreement and the other
Transaction Documents or (iii) conflict with or violate any Applicable Law.

(e)     Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the actual knowledge of the Seller,
threatened, against the Seller before any Governmental Authority and (ii) the
Seller is not subject to any order, judgment, decree, injunction, stipulation or
consent order of or with any Governmental Authority that, in the case of either
of the foregoing clauses (i) and (ii), (A) asserts the invalidity of this
Agreement or any other Transaction Document to which the Seller is a party or
any of the transactions contemplated hereby or thereby, (B) seeks to prevent the
grant of a security interest in any Support Assets by the Seller to the
Administrative Agent, the ownership or acquisition by the Seller of any Pool
Receivables or other Support Assets or the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document or
(C) individually or in the aggregate for all such actions, suits, proceedings
and investigations could reasonably be expected to have a Material Adverse
Effect.

(f)     Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect and filings with the SEC to the
extent required by Applicable Law, all authorizations, consents, orders and
approvals of, or other actions by, any Governmental Authority that are required
to be obtained by the Seller in connection with the grant of a security interest
in the Support Assets to the Administrative Agent hereunder or the due
execution, delivery and performance by the Seller of this Agreement or any other
Transaction Document to which it is a party and the consummation by the Seller
of the transactions contemplated by this Agreement and the other Transaction
Documents to which it is a party have been obtained or made and are in full
force and effect.

(g)     Margin Regulations. No proceeds of any Investment will be used by the
Seller to purchase or carry any margin stock or extend credit to others for the
purpose of purchasing or carrying any margin stock in any matter that violates
or would cause a violation of Regulations T, U or X of the Board of Governors of
the Federal Reserve System.

(h)     Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Seller is Solvent.

(i)     Offices; Legal Name. The Seller’s sole jurisdiction of organization is
the State of Delaware and such jurisdiction has not changed within four months
prior to the date of this Agreement. The office of the Seller is located at 1775
Tysons Boulevard, Tysons, Virginia 22102. The legal name of the Seller is CSCDXC
Receivables LLC.

(j)     Investment Company Act; Volcker Rule. The Seller (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the

 

56



--------------------------------------------------------------------------------

Investment Company Act and (ii) is not a “covered fund” under the Volcker Rule.
In determining that the Seller is not a “covered fund” under the Volcker Rule,
the Seller relies on, and is entitled to rely on, the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.

(k)     Accuracy of Information. All Information Packages, Investment Requests,
certificates, reports, statements, documents and other information furnished to
the Administrative Agent or any other Purchaser Party by or on behalf of the
Seller pursuant to any provision of this Agreement or any other Transaction
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Transaction Document, taken
together with any information contained in the public filings made by Parent
with the SEC pursuant to the 1934 Act, is, at the time the same are so furnished
(or with respect to each Information Package and Investment Request, as of its
date), complete and correct in all material respects on the date the same are
furnished (or with respect to each Information Package and Investment Request,
as of its date) to the Administrative Agent or such other Purchaser Party, and
does not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made; provided, that, with respect to projected financial information
provided by or on behalf of the Seller, the Seller represents only that such
information was prepared in good faith by management of the Seller on the basis
of assumptions believed by such management to be reasonable as of the time made.

(l)     Transaction Information. None of the Seller, any Affiliate of the Seller
or any third party with which the Seller or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and has not
participated in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.

(m)     Anti-Corruption Laws and Sanctions. The Seller has implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by Seller and its directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Seller and to the knowledge
of the Seller its directors, officers, employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (i) the Seller or to the knowledge of the Seller any of the directors or
officers of the Seller or (ii) to the knowledge of the Seller, any employee or
agent of the Seller that will act in any capacity in connection with or benefit
from the facility established hereby, is a Sanctioned Person. The Seller will
provide to the Administrative Agent and each Purchaser such information and
documentation as may reasonably be requested by the Administrative Agent and
each Purchaser from time to time for purposes of compliance by the
Administrative Agent and each Purchaser with applicable laws (including without
limitation the USA Patriot Act and other “know your customer” and anti-money
laundering rules and regulations), and any policy or procedure implemented by
the Administrative Agent and each Purchaser to comply therewith. As of
August 22,September  24, 2018, the Seller is an entity that is organized under
the laws of the United States or of any state and at least 51% of whose common
stock or analogous equity interest is owned directly or indirectly by a company
listed on the New York Stock Exchange or the American Stock Exchange or
designated as a NASDAQ National Market Security listed on

 

57



--------------------------------------------------------------------------------

Receivables and (ii) has complied with all Applicable Laws in connection with
servicing the Pool Receivables, except to the extent the failure to maintain
such qualifications or comply with such Applicable Laws could not reasonably be
expected to have a Material Adverse Effect.

(h)     Accuracy of Information. All Information Packages, Investment Requests,
certificates, reports, statements, documents and other information furnished to
the Administrative Agent or any other Purchaser Party by the Servicer pursuant
to any provision of this Agreement or any other Transaction Document, or in
connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any other Transaction Document, taken together with any
information contained in the public filings made by Parent with the SEC pursuant
to the 1934 Act, is, at the time the same are so furnished (or with respect to
each Information Package and Investment Request, as of its date), complete and
correct in all material respects on the date the same are furnished (or with
respect to each Information Package and Investment Request, as of its date) to
the Administrative Agent or such other Purchaser Party, and does not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made; provided,
that, with respect to projected financial information provided by or on behalf
of the Servicer, the Servicer represents only that such information was prepared
in good faith by management of the Servicer on the basis of assumptions believed
by such management to be reasonable as of the time made.

(i)     Location of Records. The offices where the initial Servicer keeps all of
its records relating to the servicing of the Pool Receivables are located at
1775 Tysons Boulevard, Tysons, Virginia 22102.

(j)     Credit and Collection Policy.     The Servicer has complied in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

(k)     Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(l)     Other Transaction Documents. Each representation and warranty made by
the Servicer under each other Transaction Document to which it is a party
(including, without limitation, the Purchase and Sale Agreement) is true and
correct in all material respects as of the date when made.

(m)     Investment Company Act. The Servicer is not an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

(n)     Anti-Corruption Laws and Sanctions. CSCDXC has implemented and maintains
in effect policies and procedures designed to promote and achieve compliance by
CSCDXC, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and CSCDXC, its
Subsidiaries and to the knowledge of CSCDXC its directors, officers, employees
and agents, are in compliance with

 

62



--------------------------------------------------------------------------------

Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) CSCDXC, any Subsidiary of CSCDXC or to the knowledge of CSCDXC any of the
directors or officers of CSCDXC, (ii) to the knowledge of CSCDXC or such
Subsidiary, any director or officer of any Subsidiary of CSCDXC or (iii) to the
knowledge of CSCDXC, any employee or agent of CSCDXC or any Subsidiary that will
act in any capacity in connection with or benefit from the facility established
hereby, is a Sanctioned Person. CSCDXC will provide to the Administrative Agent
and each Purchaser such information and documentation as may reasonably be
requested by the Administrative Agent and each Purchaser from time to time for
purposes of compliance by the Administrative Agent and each Purchaser with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrative Agent and each Purchaser
to comply therewith.

(o)     Transaction Information. None of the Servicer, any Affiliate of the
Servicer or any third party with which the Servicer or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, or
monitoring a rating of, any Notes, any Transaction Information without providing
such Transaction Information to the applicable Group Agent prior to delivery to
such Rating Agency and has not participated in any oral communications with
respect to Transaction Information with any Rating Agency without the
participation of such Group Agent.

(p)     Financial Condition. The audited consolidated balance sheet of the
Servicer and its consolidated Subsidiaries as of April 1, 2016 and the related
audited statements of income and shareholders’ equity of the Servicer and its
consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Administrative Agent and the Group Agents, present fairly
in all material respects the consolidated financial position of the Servicer and
its consolidated Subsidiaries for the period ended on such date, all in
accordance with GAAP consistently applied.

(q)     Bulk Sales Act.    No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law to which the
Servicer is subject.

(r)     Taxes.    Except as disclosed in reports filed under the Exchange Act
prior to the Closing Date, the Servicer has filed or caused to be filed all
material tax returns (federal, state and local) required to be filed and paid
all amounts of taxes shown thereon to be due, including interest and penalties,
except (i) for such taxes as are being contested in good faith and by proper
proceedings and with respect to which appropriate reserves are being maintained
by the Servicer in accordance with GAAP as reasonably determined by the Servicer
or (ii) to the extent that the failure to file such returns or pay such taxes
would not reasonably be expected to have a Material Adverse Effect.

(s)     Opinions. The facts regarding the Seller, the Servicer, each Originator,
the Performance Guarantor, the Receivables, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects.

 

63



--------------------------------------------------------------------------------

(t)     Other Transaction Documents. Each representation and warranty made by
the Servicer under each other Transaction Document to which it is a party is
true and correct in all material respects as of the date when made.

(u)     Collection Accounts. Each Collection Account and Lock-Box is in     the
name of the applicable Originator identified on Schedule II-A, and such
Originator owns and has good and marketable title to the applicable Collection
Account and Lock-Box free and clear of any Adverse Claim (except for Permitted
Adverse Claims).

(v)     Reaffirmation of Representations and Warranties. On the date of each
Investment, on the date of each Release, on each Settlement Date and on the date
each Information Package is delivered to the Administrative Agent or any Group
Agent hereunder, the Servicer shall be deemed to have certified that (i) all
representations and warranties of the Servicer hereunder are true and correct in
all material respects (unless such representation or warranty contains a
materiality qualification and, in such case, such representation or warranty
shall be true and correct as made) on and as of such day as though made on and
as of such day, except for representations and warranties which apply as to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation or
warranty shall be true and correct as made) as of such date) and (ii) no Event
of Termination, Non-Reinvestment Event, Unmatured Event of Termination or
Unmatured Non-Reinvestment Event has occurred and is continuing or will result
from such Investment or Release.

(w)     ERISA. Except as disclosed in the Exchange Act Reports filed prior to
the Closing Date:

(i)     no ERISA Event has occurred or is reasonably expected to occur (other
than premiums payable under Title IV of ERISA), that would reasonably be
expected to result in a liability to Parent or its ERISA Affiliates of more than
$250,000,000 over the amount previously reflected for any such liabilities, in
accordance with GAAP, on the financial statements delivered pursuant to
Section 8.02(b)(v);

(ii)     Schedule B (Actuarial Information) to the most recently completed
annual report (Form 5500 Series) for each Pension Plan, copies of which have
been filed with the Internal Revenue Service and furnished to the Administrative
Agent, is complete and, to the best knowledge of CSCDXC, accurate and since the
date of such Schedule B there has been no change in the funding status of any
such Pension Plan except any change that would not reasonably be expected to
have a material adverse effect on the business, financial condition or
operations of Parent and its Subsidiaries, taken as a whole;

(iii)     as of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability to Parent or
any of its ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan, when aggregated with such potential liability for a complete withdrawal
for all    Multiemployer

 

64



--------------------------------------------------------------------------------

Plans, based on information available pursuant to Section 4221(e) of ERISA, does
not exceed $250,000,000;

(iv) Parent and each of its ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan except
for any such failure to perform or comply that would not reasonably be expected
to have a material adverse effect on the business, financial condition or
operations of Parent and its Subsidiaries, taken as a whole;

(v) each Employee Benefit Plan that is intended to qualify under Section 401(a)
of the Code has received a determination letter from the Internal Revenue
Service that the Employee Benefit Plan is so qualified (or a timely application
for such a determination letter is pending), and to the best of CSCDXC’s
knowledge, the Employee Benefit Plan has not been operated in any way that would
result in the Employee Benefit Plan no longer being so qualified except as would
not reasonably be expected to have a material adverse effect on the business,
financial condition or operations of Parent and its Subsidiaries, taken as a
whole; and

(vi) neither Parent nor any ERISA Affiliate has been notified by the sponsor of
a Multiemployer Plan that such Multiemployer Plan is insolvent or has been
terminated or has been determined to be in “endangered” or “critical” status,
within the meaning of Title IV or ERISA, and, to the best knowledge of the
Company, no Multiemployer Plan is reasonably expected to be insolvent, in
reorganization or to be terminated or to be determined to be in “endangered” or
“critical” status within the meaning of Title IV of ERISA, in each case,
resulting in a liability to Parent or its ERISA Affiliates of more than
$250,000,000.

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall continue to be
made on the dates specified herein, and remain in full force and effect until
the Final Payout Date.

ARTICLE VIII

COVENANTS

SECTION 8.01. Covenants of the Seller.        At all times from the Closing Date
until the Final Payout Date:

(a)     Payment of Principal and Yield. The Seller shall duly and punctually pay
Capital, Yield, Fees and all other amounts payable by the Seller hereunder in
accordance with the terms of this Agreement.

(b)     Existence.    The Seller shall keep in full force and effect its
existence and rights as a limited liability company under the laws of the State
of Delaware, and shall obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall

 

65



--------------------------------------------------------------------------------

the other hand, have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and the Seller shall bear
its fair share of such expenses, which may be paid through the Servicing Fee or
otherwise.

ARTICLE IX

ADMINISTRATION AND COLLECTION

OF RECEIVABLES

SECTION 9.01. Appointment of the Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 9.01. Until the Administrative Agent gives notice
to CSCDXC (in accordance with this Section 9.01) of the designation of a new
Servicer, CSCDXC is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of an Event of Termination, the Administrative Agent may (with the
consent of the Majority Group Agents) and shall (at the direction of the
Majority Group Agents) designate as Servicer any Person (including itself) to
succeed CSCDXC or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof.

(b) Upon the designation of a successor Servicer as set forth in clause (a)
above, CSCDXC agrees that it will terminate its activities as Servicer hereunder
in a manner that the Administrative Agent reasonably determines will facilitate
the transition of the performance of such activities to the new Servicer, and
CSCDXC shall cooperate with and assist such new Servicer. Such cooperation shall
include access to and transfer of records (including all Contracts) related to
Pool Receivables and use by the new Servicer of all licenses (or the obtaining
of new licenses), hardware or software necessary or reasonably desirable to
collect the Pool Receivables and the Related Security. The Servicer shall not be
required, to the extent it has an ownership interest in any hardware, software
or licenses, to transfer, assign, set-over or otherwise convey such ownership
interests to the Administrative Agent. In recognition of the Servicer’s need to
have access to any records that may be transferred to the Administrative Agent
(or its designee), whether as a result of its continuing responsibility as a
servicer of accounts receivable that are not sold under the Transaction
Documents or otherwise, the Administrative Agent (or its designee) shall provide
to the Servicer reasonable access to such records in connection with any
activity arising in the ordinary course of the Servicer’s business; provided,
that the Servicer shall not disrupt or otherwise interfere with the
Administrative Agent’s (or its designee’s) use of and access to such records.

(c) CSCDXC acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrative Agent and each member in each Group have relied on
CSCDXC’s agreement to act as Servicer hereunder. Accordingly, CSCDXC agrees that
it will not voluntarily resign as Servicer without the prior written consent of
the Administrative Agent and the Majority Group Agents.

 

83



--------------------------------------------------------------------------------

same extent as if interests in such Pool Receivables had not been transferred
hereunder, and the exercise by the Administrative Agent, or any other Purchaser
Party of their respective rights hereunder shall not relieve the Seller from
such obligations and (ii) pay when due any taxes, including any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Purchaser Parties shall have any obligation or
liability with respect to any Support Assets, nor shall any of them be obligated
to perform any of the obligations of the Seller, the Servicer or any Originator
thereunder.

(b)    CSCDXC hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, CSCDXC shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that CSCDXC conducted
such data-processing functions while it acted as the Servicer. In connection
with any such processing functions, the Seller shall pay to CSCDXC its
reasonable out-of-pocket costs and expenses from the Seller’s own funds (subject
to the priority of payments set forth in Section 4.01).

SECTION 9.06. Servicing Fee.

(a)     Subject to clause (b) below, the Seller shall pay the Servicer a fee    
(the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Outstanding Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 4.01.

(b)     If the Servicer ceases to be CSCDXC or an Affiliate thereof, the
Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Servicer not to exceed 110% of the aggregate reasonable costs and expenses
incurred by such successor Servicer in connection with the performance of its
obligations as Servicer hereunder.

ARTICLE X

EVENTS OF TERMINATION

SECTION 10.01. Events of Termination. If any of the following events (each an
“Event of Termination”) shall occur:

(a)    (i) the Seller, any Originator, the Performance Guarantor or the Servicer
shall fail to perform or observe any term, covenant or agreement under this
Agreement or any other Transaction Document (other than any such failure which
would constitute an Event of Termination under clause (ii) or (iii) of this
paragraph (a)), and such failure, solely to the extent capable of cure, shall
continue for thirty (30) days after the earlier to occur of (A) written notice
thereof having been given to the Seller, any Originator, the Performance
Guarantor or the Servicer by the Administrative Agent or any Purchaser or
(B) actual knowledge thereof by the Seller, any Originator, the Performance
Guarantor or the Servicer of such failure; (ii) the Seller, any Originator, the
Performance Guarantor or the Servicer shall fail to make when due (x) any
payment or deposit to be made by it under this Agreement or any other
Transaction Document

 

87



--------------------------------------------------------------------------------

(including, for the avoidance of doubt, any remittance required to be made from
a Collection Account or Lock-Box to a Blocked Account pursuant to
Section 8.01(h) or 8.02(f)) and such failure shall continue unremedied for two
(2) Business Days or (iii) CSCDXC shall resign as Servicer, and no successor
Servicer reasonably satisfactory to the Administrative Agent shall have been
appointed;

(b)     any representation or warranty made or deemed made by the Seller, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Seller, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document (unless such representation or warranty
relates solely to one or more specific Pool Receivables and Seller makes a
Deemed Collection payment with respect to such Pool Receivable in accordance
with Section 4.01(d)), shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; provided, however, that
such circumstance shall not constitute an Event of Termination pursuant to this
clause (b) if, solely to the extent capable of cure, such breach is cured
promptly (but not later than fifteen (15) days);

(c)     the Seller or the Servicer shall fail to deliver an Information Package
pursuant to this Agreement, and such failure shall remain unremedied for two
(2) Business Days;

(d)     this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason cease to
create, or for any reason cease to be, a valid and enforceable first priority
perfected security interest in favor of the Administrative Agent with respect to
the Support Assets, free and clear of any Adverse Claim (other than Permitted
Adverse Claims);

(e)     the Seller, any Originator, the Performance Guarantor or the Servicer
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any Insolvency Proceeding shall be
instituted by or against the Seller, any Originator, the Performance Guarantor
or the Servicer and, in the case of any such proceeding instituted against such
Person (but not instituted by such Person), either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) consecutive days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Seller, any Originator, the Performance Guarantor or the Servicer
shall take any corporate or organizational action to authorize any of the
actions set forth above in this paragraph;

(f)     a Change in Control shall occur;

(g)     a Capital Coverage Deficit shall occur, and shall not have been cured
within three (3) Business Days;

(h)     (i) the Seller shall fail to pay any principal of or premium or interest
on any of its Debt when the same becomes due and payable (whether by scheduled
maturity,

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

    CSCDXC RECEIVABLES LLC

 

  By:       Name:   Title:

 

     COMPUTER SCIENCES CORPORATIONDXC      TECHNOLOGY COMPANY,

     as the Servicer

  By:       Name:   Title:

 

S- 1    Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Investment Request

[Letterhead of Seller]

[Date]

[Administrative Agent]

[Group Agents]

Re:    Investment Request

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of December 21, 2016 among CSCDXC Receivables LLC (the “Seller”), Computer
Sciences CorporationDXC Technology Company, as Servicer (the “Servicer”), the
Purchasers party thereto, the Group Agents party thereto and PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) (as amended, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used in this Investment Request and not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement.

This letter constitutes an Investment Request pursuant to Section 2.02(a) of the
Agreement.    The Seller hereby requests an Investment of Capital in the
aggregate amount of[$            ] to be made on [                , 20    ] (of
which $[        ] of Capital will be funded by the PNC Group and $[     ] of
Capital will be funded by the [ ] Group. Such Capital should be deposited to
[Account number], at [Name, Address and ABA Number of Bank]. After giving effect
to such Investment, the Aggregate Capital will be [$            ].

The Seller hereby represents and warrants as of the date hereof, and after
giving effect to such Investment, as follows:

(i)     the representations and warranties of the Seller and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Investment as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii)     no Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event has occurred and is continuing,
and no Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event would result from such
Investment;

 

Exhibit A- 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

    Very truly yours,     CSCDXC Receivables LLC

 

  By:       Name:   Title:

 

Exhibit A- 3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Reduction Notice

[LETTERHEAD OF SELLER]

[Date]

[Administrative Agent]

[Group Agents]

Re:                                                         Reduction Notice

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of December 21, 2016 among CSCDXC Receivables LLC, as seller (the “Seller”),
Computer Sciences CorporationDXC Technology Company, as Servicer (the
“Servicer”), the Purchasers party thereto, and PNC Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”) (as
amended, supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used in this Reduction Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Agreement.

This letter constitutes a Reduction Notice pursuant to Section 2.02(d) of the
Agreement. The Seller hereby notifies the Administrative Agent and the
Purchasers that it shall reduce the outstanding Capital of the Purchasers in the
amount of [$                ] to be made on [                 , 201_]. After
giving effect to such reduction, the Aggregate Capital will be
[$                ].

The Seller hereby represents and warrants as of the date hereof, and after
giving effect to such reduction, as follows:

(i)    the representations and warranties of the Seller and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such reduction as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii)    no Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event has occurred and is continuing,
and no Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event would result from such
reduction;

(iii)    no Capital Coverage Deficit exists or would exist after giving effect
to such reduction;

 

Exhibit C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

    Very truly yours,     CSCDXC RECEIVABLES LLC

 

  By:       Name:   Title:

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Assignment and Acceptance Agreement]

Dated as of                         , 20    

Section 1.

 

Commitment assigned:

     $[             ]  

Assignor’s remaining Commitment:

     $[             ]  

Capital allocable to Commitment assigned:

     $[             ]  

Assignor’s remaining Capital:

     $[             ]  

Yield (if any) allocable to Capital assigned:

     $[             ]  

Yield (if any) allocable to Assignor’s remaining Capital:

     $[             ]  

Section 2.

Effective Date of this Assignment and Acceptance Agreement: [                ]

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Purchaser under that certain
Receivables Purchase Agreement, dated as of December 21, 2016 among CSCDXC
Receivables LLC, Computer Sciences CorporationDXC Technology Company, as
Servicer, the Purchasers party thereto, the Group Agents party thereto and PNC
Bank, National Association, as Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Agreement”).

(Signature Pages Follow)

 

Exhibit C-1



--------------------------------------------------------------------------------

ASSIGNOR:     [                ]  

    By:           Name:       Title  

 

ASSIGNEE:     [                ]  

    By:           Name:       Title       [Address]  

 

Accepted as of date first above
written:

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

By:    

Name:   Title:  

 

CSCDXC RECEIVABLES LLC, as Seller

By:    

Name:   Title:  

 

COMPUTER SCIENCES CORPORATION,DXC TECHNOLOGY COMPANY,

as Servicer

By:    

Name:   Title:  

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Assumption Agreement]

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of
[                ,         ], is among CSCDXC Receivables LLC (the “Seller”),
[             ], as conduit purchaser (the “[                ] Conduit
Purchaser”), [             ], as the Related Committed Purchaser (the
“[             ] Committed Purchaser” and together with the Conduit Purchaser,
the “[                ] Purchasers”), and    [             ], as group agent for
the [                ] Purchasers (the “[         ] Group Agent” and together
with the [                ] Purchasers, the “[             ] Group”).

BACKGROUND

The Seller and various others are parties to a certain Receivables Purchase
Agreement, dated as of December 21, 2016 (as amended through the date hereof and
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”). Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Purchase Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. This letter constitutes an Assumption Agreement pursuant to
Section 14.03(i) of the Receivables Purchase Agreement.    The Seller desires
[the [                ] Purchasers] [the [             ] Committed Purchaser] to
[become a Group] [increase its existing Commitment] under the Receivables
Purchase Agreement, and upon the terms and subject to the conditions set forth
in the Receivables Purchase Agreement, the [[             ] Purchasers]
[[             ] Committed Purchaser] agree[s] to [become Purchasers within a
Group thereunder] [increase its Commitment to the amount set forth as its
“Commitment” under the signature of such [         ] Committed Purchaser
hereto].

The Seller hereby represents and warrants to the [                ] Purchasers
and the [             ] Group Agent as of the date hereof, as follows:

(i)    the representations and warranties of the Seller contained in
Section 7.01 of the Receivables Purchase Agreement are true and correct in all
material respects on and as of such date as though made on and as of such date
unless such representations and warranties by their terms refer to an earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date;

(ii)    no Event of Termination, Non-Reinvestment Event, Unmatured Event of
Termination or Unmatured Non-Reinvestment Event has occurred and is continuing,
or would result from the assumption contemplated hereby; and

(iii) the Termination Date shall not have occurred.

SECTION 2. Upon execution and delivery of this Agreement by the Seller and each
member of the [                ] Group, satisfaction of the other conditions
with respect to the addition of a Group specified in Section 14.03(i) of the
Receivables Purchase Agreement (including the

 

Exhibit D-1



--------------------------------------------------------------------------------

CSCDXC RECEIVABLES LLC
as Seller

By:    

Name Printed:    

Title:    

 

COMPUTER SCIENCES CORPORATIONDXC TECHNOLOGY COMPANY
as Servicer

By:    

Name Printed:    

Title:    

 

Exhibit D-4



--------------------------------------------------------------------------------

EXHIBIT F

Form of Information Package

(Attached)

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT G

Form of Compliance Certificate

To: PNC Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of December 21, 2016 among CSCDXC Receivables LLC
(the “Seller”), Computer Sciences CorporationDXC Technology Company, as Servicer
(the “Servicer”), the Purchasers party thereto, the Group Agents party thereto
and PNC Bank, National Association, as Administrative Agent (in such capacity,
the “Administrative Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.      I am the duly elected                         of the Servicer and am
delivering this certificate in such capacity as                         of the
Servicer and not in my individual capacity.

2.      I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Seller
during the accounting period covered by the attached financial statements.

3.      The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Termination, Non-Reinvestment Event, Unmatured Event of Termination
or Unmatured Non-Reinvestment Event, as each such term is defined under the
Agreement, during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate[, except as set forth
in paragraph 5 below].

4.      Schedule I attached hereto sets forth financial statements of the Parent
and its Subsidiaries for the period referenced on such Schedule I.

[5.      Described below are the exceptions, if any, to paragraph 3 above by
listing, in    detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:]

 

Exhibit G-1



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

A.    Schedule of Compliance as of                                      ,
20          with Section 8.02(a)(i) of the Agreement. Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

This schedule relates to the month ended:                            .

B.    The following financial statements of the Parent and its Subsidiaries for
the period ending on         , 20    , are attached hereto:

 

Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT H

Closing Memorandum

(Attached)

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

DPP Report

(Attached)

 

Exhibit H



--------------------------------------------------------------------------------

SCHEDULE I

Groups And Commitments

 

Group of PNC Bank, National Association

     

Party

 

  

Capacity

 

  

Commitment

 

     

PNC Bank, National Association

  

Committed Purchaser

  

$150,000,000

     

PNC Bank, National Association

  

Group Agent

  

N/A

 

Group of Wells Fargo Bank, National Association

     

Party

 

  

Capacity

 

  

Commitment

 

     

Wells Fargo Bank, National Association

  

Committed Purchaser

  

$75,000,000

     

Wells Fargo Bank, National Association

  

Group Agent

  

N/A

 

Group of MUFG Bank, Ltd.

     

Party

 

  

Capacity

 

  

Commitment

 

     

MUFG Bank, Ltd.

  

Committed Purchaser

  

$150,000,000

     

MUFG Bank, Ltd.

  

Group Agent

  

N/A

 

Group of Fifth Third Bank

     

Party

 

  

Capacity

 

  

Commitment

 

     

Fifth Third Bank

  

Committed Purchaser

  

$75,000,000

     

Fifth Third Bank

  

Group Agent

  

N/A

 

Group of Mizuho Bank, Ltd.

     

Party

 

  

Capacity

 

  

Commitment

 

     

Mizuho Bank, Ltd.

  

Committed Purchaser

  

$75,000,000

     

Mizuho Bank, Ltd.

  

Group Agent

  

N/A

 

Schedule I- 1



--------------------------------------------------------------------------------

SCHEDULE II-A

Lock-Boxes, Collection Accounts and Collection Account Banks

[Information Redacted]

 

Schedule II-A- 1



--------------------------------------------------------------------------------

SCHEDULE II-B

Blocked Account and Blocked Account Bank

[Information Redacted]

 

Schedule II-B- 1



--------------------------------------------------------------------------------

SCHEDULE III

Notice Addresses

 

  (A)

in the case of the Seller, at the following address:

[Information Redacted]

 

  (B)

in the case of the Servicer, at the following address:

[Information Redacted]

 

  (C)

in the case of the Administrative Agent, at the following address:

[Information Redacted]

Schedule III- 1